Citation Nr: 0921881	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-34 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a left 
knee injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969. 

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision from the Department of 
Veterans' Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO).

The Veteran testified at a December 2007 Travel Board hearing 
before the undersigned Veterans Law Judge and a copy of that 
testimony has been made a part of the claims file.

In a July 2008 decision, the Board denied the Section 1151 
claim on appeal.  The Veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, an April 
2009 Court Order vacated the Board's July 2008 decision and 
remanded the case for readjudication consistent with 
directives specified in the Joint Motion.  To comply with the 
Court's order, the Board is remanding the Veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.


REMAND

The Joint Motion provides three bases for remand.  

First, it is argued that the Board failed to provide an 
adequate statement of reasons and basis for concluding that 
the Veteran "had not been diagnosed with a left knee 
disability resulting from the fall [from his hospital bed], 
no additional disability has been found to be productive of 
the fall incurred at the VAMC [Medical Center]."  
Specifically, the Joint Motion noted that although the June 
2006 VA examination for joints includes X-ray finding of "an 
osteophyte coming superiorly of the anterior surface of the 
patella, which could represent a posttraumatic contusion 
related to the described injury" and the opinion that the 
Veteran "may have [had a] contusion at the time of his fall, 
which may have slightly aggravated the described symptoms 
above", the Board failed to determine whether the presence 
of an "osteophyte" would warrant the award of VA disability 
benefits, such as for benign new growths of the bones under 
38 C.F.R. § 4.71a, Diagnostic Code 5015.  

Second, it is argued that the opinion contained in the June 
2006 VA medical examination is inadequate for rating purposes 
because, although the evidence shows that the Veteran injured 
his knee when he reached for a bed rail which had been 
lowered and fell off the bed and onto the floor, the examiner 
inaccurately assumed that the Veteran was being transferred 
from a gurney when he injured his knee.  Specifically, the 
Joint Motion argues that, because the examiner misunderstood 
the underlying facts of the accident, his opinion regarding 
whether there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department pursuant to 38 U.S.C. § 1151 is 
inadequate.  

Upon consideration of the above two reasons for remand 
provided in the Joint Motion, this claim must be remanded to 
the RO to afford the Veteran another VA examination.

Finally, third, it is argued that upon remand, the Board 
should address the appellant's arguments relating to the 
release and use of Quality Assurance Records in this case.  
In this regard, it is noted that the Board is not at liberty 
to obtain such records.  Although VA is required under the 
VCAA to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, and quality assurance records might contain 
evidence and conclusions relevant to a determination under 
38 U.S.C.A. § 1151, VA is not permitted to disclose quality 
assurance records to the public except in narrowly-defined 
circumstances pursuant to 38 U.S.C.A. § 5705.  As records 
obtained through the VCAA must be considered in a claim, and 
records considered in a claim must be disclosed to claimants 
under VA regulations and United States Court of Appeals for 
Veterans Claims (Court) case law, the VA Office of the 
General Counsel has determined that Congress intended the 
privilege to apply to prevent VA from obtaining and using 
these records where doing so would inevitably entail 
disclosure.  See also Loving v. Nicholson, 19 Vet. App. 96 
(2005).  Further, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining to the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.  Accordingly, VA is specifically barred from 
requesting the release and use of VAMC medical quality 
assurance records that the Joint Motion has requested.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the 
laws/regulations outlined in 38 C.F.R. 
§ 5705 (2008), to include that VA is 
not permitted to disclose quality 
assurance records to the public except 
in narrowly-defined circumstances 
pursuant to 38 U.S.C.A. § 5705.  Also, 
notify the Veteran that, as records 
obtained through the VCAA must be 
considered in a claim, and records 
considered in a claim must be disclosed 
to claimants under VA regulations and 
United States Court of Appeals for 
Veterans Claims (Court) case law, the 
VA Office of the General Counsel has 
determined that Congress intended the 
privilege to apply to prevent VA from 
obtaining and using these records where 
doing so would inevitably entail 
disclosure.  See Loving v. Nicholson, 
19 Vet. App. 96 (2005); See also VA 
Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining to 
the development of the evidence 
relating to claims under 38 U.S.C.A. 
§ 1151.

2.  The AMC/RO should contact the 
Veteran and request that he furnish the 
names, addresses, and dates of 
treatment of all VA and non-VA medical 
providers from whom he has received 
treatment for his claimed left knee 
disability since August 2005 for his 
38 U.S.C.A. § 1151 claim.  After 
obtaining any necessary authorization 
from the Veteran, the RO should attempt 
to obtain a copy of all indicated 
records not already associated with the 
claims folder.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the Veteran and his 
representative should be informed so in 
writing.

3.  Schedule the Veteran for a VA 
examination by an appropriate 
specialist.  The claims file must be 
made available to, and pertinent 
documents therein (to include the 
August 2005 VA emergency treatment 
records in connection with the 
Veteran's fall from the hospital bed 
and the June 2006 VA joints examination 
report) reviewed by, the examiner.  
After a complete examination and review 
of the file, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., 50 
percent or greater probability) with 
respect to the following:

a)  Is it at least as likely as not (50 
percent or greater) that the Veteran 
incurred additional left knee 
disability, including an osteophyte, as 
a result of VA medical care?  If so, 
what is the nature of such additional 
disability?

b)  If such additional disability was 
sustained, was it the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital care 
or medical or surgical treatment?

(c)  Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider?

(d)  Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable?

Any indications that the Veteran's 
complaints or other symptoms are not in 
accord with the objective findings on 
examination should be directly 
addressed and discussed in the 
examination report.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  After completion of the above, and 
any additional development deemed 
necessary, the RO/AMC should review the 
case again based on the additional 
evidence.  Subsequently, the RO/AMC 
should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2008), 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

